Citation Nr: 1824117	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-09 702	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney









INTRODUCTION

The Veteran served on active duty from January 1997 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

The Board initially remanded this appeal for additional development in November 2017.  The appeal was returned to the Board in February 2018.  A decision was rendered by the Board on March 20, 2018.  However, by correspondence received by the Board on March 7, 2018, the Veteran requested 90-days (May 24, 2018) to provide additional evidence and argument in favor of his claim.  Unfortunately, due to some delays in the centralized mail processing system, this evidence was not uploaded to the Veterans Benefits Management System (VBMS) until after the decision was dispatched.  

Accordingly, the March 20, 2018 Board decision addressing the issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, is vacated.


	                        ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals



